ORDER

PER CURIAM.
Mary Jeanette Wehner appeals from a trial court judgment, which removed Weh-ner and respondents Larry and Crystal Hilse as trustees of the Good Shepherd Trust (the trust); appointed an attorney, Mary Boner, to serve as trustee of the trust; authorized Boner to sell the Sehues-sler farm, which was the trust’s primary asset; and ordered the first $160,000 of the net proceeds from the sale of the farm to be distributed $120,000 to Wehner, $40,000 to the Hilses, with the remainder 1/3 to Tara Little, 1/3 to Joseph Kristufek, and 1/3 to Edward McNamara TV and Katherine McNamara. The Hilses cross-appeal from the judgment. We have reviewed the briefs of the parties and the record on appeal and conclude that the judgment was supported by substantial evidence. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).